Citation Nr: 0111304	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-09 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.

3.  Entitlement to an extension beyond January 31, 1997, of a 
temporary total disability rating for purposes of 
convalescence under 38 C.F.R. § 4.30 for residuals of a 
ruptured right Achilles tendon.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a ruptured right Achilles tendon from February 
1, 1997.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esquire


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1987 to 
March 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Salt Lake City, Utah, which, 
in April 1997, denied increased evaluations for right and 
left knee disabilities, each evaluated as 20 percent 
disabling; and, in November 1999, granted service connection 
for residuals of a ruptured right Achilles tendon, assigned a 
temporary total (100 percent) rating under 38 C.F.R. § 4.30, 
effective September 30, 1996 to October 31, 1996, and 
assigned a 10 percent disability rating, effective November 
1, 1996.

The issues of entitlement to increased evaluations for right 
and left knee disabilities, each evaluated as 20 percent 
disabling, were previously before the Board in May 1998, at 
which time they were remanded for further development of the 
evidence.

In March 2000, the RO extended the 100 percent rating for the 
veteran's residuals of a ruptured right Achilles tendon under 
38 C.F.R. § 4.30, to January 31, 1997, and resumed the 10 
percent rating for this disability, effective February 1, 
1997.  The veteran continued the appeal of this issue.  As 
such, the issues pertaining to the veteran's residuals of a 
ruptured right Achilles tendon are as stated on the title 
page of this decision.

A VA Form 21-674 (Request for Approval of School Attendance), 
was received from the veteran in January 2000.  This issue 
has not been developed or adjudicated by the RO.  Therefore, 
it is referred to the RO for appropriate action.

The claim for entitlement to an evaluation in excess of 10 
percent for residuals of a ruptured right Achilles tendon 
from February 1, 1997 will be held in abeyance pending 
completion of the development requested below in the remand 
portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable 
dispositions of the veteran's claims for increased 
evaluations for right and left knee disabilities, each 
evaluated as 20 percent disabling, and an extension beyond 
January 31, 1997 of a temporary total disability rating for 
purposes of convalescence under 38 C.F.R. § 4.30 for 
residuals of a ruptured right Achilles tendon, has been 
requested.

2.  The veteran's right and left knee disabilities are 
productive of severe symptoms of pain and laxity.

3.  The veteran's knees each had a range of motion of 1 to 
130 degrees at the time of a VA examination in August 1998.

4.  The veteran's knees are not shown to be limited to at 
least 30 degrees of extension.

5.  The veteran does not have nonunion of his tibias and 
fibulas when there is loose motion requiring a brace.

6.  The veteran's right and left knee disabilities are 
manifested by degenerative changes with painful motion.

7.  The evidence does not show that the right Achilles tendon 
repair, which the veteran underwent in September 1996, was 
productive of convalescence beyond January 31, 1997.

8.  The evidence does not show that the right Achilles tendon 
repair, which the veteran underwent in September 1996, was 
productive of severe postoperative residuals such as 
incompletely healed surgical wounds, immobilization, 
application of a body cast, or the necessity for house 
confinement, or continued use of a wheelchair or crutches 
beyond January 31, 1997.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 30 percent evaluation 
for a right knee disability have been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.41, 4.42, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5260, 5261, 
5262 and 5263 (2000).

2.  The criteria for an additional 10 percent evaluation for 
right knee arthritis with pain have been met.  38 U.S.C.A. 
§ 1155 (West 1991); VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.41, 
4.42, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2000); 
VAOPGCPREC 9-98.

3.  The criteria for assignment of a 30 percent evaluation 
for a left knee disability have been met.  38 U.S.C.A. § 1155 
(West 1991); VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.41, 
4.42, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 
5260, 5261, 5262 and 5263 (2000).

4.  The criteria for an additional 10 percent evaluation for 
left knee arthritis with pain have been met.  38 U.S.C.A. 
§ 1155 (West 1991); VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.41, 
4.42, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2000); 
VAOPGCPREC 9-98.

5.  The criteria for an extension beyond January 31, 1997, of 
a temporary total disability rating for purposes of 
convalescence under 38 C.F.R. § 4.30 for residuals of a 
ruptured right Achilles tendon have not been met.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Increased Ratings for Disability of the 
Knees

A.  Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).
Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2000).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2000).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (2000), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's right and left knee disabilities may be rated 
under Diagnostic Codes 5003, 5256, 5257, 5260, 5261 and 5262.

Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).

Diagnostic Code 5256 provides for the evaluation of ankylosis 
(bony fixation) of the knee.  When ankylosis is at a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees, a rating of 30 percent is 
warranted.  When the ankylosis is in flexion between 10 and 
20 degrees, a rating of 40 percent is warranted.  When the 
ankylosis in flexion between 20 and 45 degrees, a rating of 
50 percent is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5256 (2000).

Under Diagnostic Code 5257, a 30 percent evaluation requires 
severe, recurrent subluxation or severe, lateral instability 
of the knee.  38 C.F.R. § 4.71a , Diagnostic Code 5257 
(2000).

Diagnostic Code 5260 provides that a 0 percent rating is 
warranted when flexion is limited to 60 degrees.  A 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is warranted when flexion is 
limited to 30 degrees.  A 30 percent rating is warranted when 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2000).

Diagnostic Code 5261 provides that a 0 percent rating is 
warranted when extension is limited to 5 degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees. A 20 percent rating is warranted when extension is 
limited to 15 degrees.  A 30 percent evaluation is warranted 
when extension is limited to 20 degrees.  When extension is 
limited to 30 degrees, a rating of 40 percent is warranted.  
When extension is limited to 45 degrees, a rating of 50 
percent may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2000).

Diagnostic Code 5262 provides for a 40 percent evaluation for 
nonunion of the tibia and fibula when there is loose motion 
requiring a brace.  38 C.F.R. § 4.71a , Diagnostic Code 5262 
(2000).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, when a diagnostic code provides for compensation 
based solely on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2000) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, the Court more 
recently noted that when a diagnostic code is not predicated 
on lost range of motion, §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

B.  Analysis

After reviewing the record, the Board is satisfied that all 
relevant, available evidence is on file and that the 
statutory duty to assist the veteran in the development of 
evidence relevant to these claims has been satisfied.  See 
VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107).  The 
veteran has not identified additional, pertinent evidence 
necessary for adjudication of these claims which the RO has 
not requested.  The veteran has been informed of the evidence 
necessary to support these claims in numerous correspondences 
from the RO.

The Board finds that 30 percent evaluations are warranted for 
the veteran's right and left knee disabilities under 
Diagnostic Code 5257.  The evidence demonstrates that the 
veteran has severe subluxation or severe instability of his 
knees.  In particular, both the VA outpatient treatment and 
private medical records from the Ogden Medical Clinic show 
that the veteran has received treatment for many years for 
bilateral knee pain.  

In a June 1998 VA report, it is noted that arthroscopy in 
February 1992 showed grade II to III changes of the 
patellofemoral joint, grade III changes on the medial femoral 
condyle and grade II changes on the medial tibiale plateau.  
The physician noted that these were all consistent with 
moderate osteoarthritis.  The veteran was also found to have 
an intact anterior cruciate ligament but a partially ruptured 
posterior cruciate ligament.  The physician noted that 
although the MRI in May 1994 showed both the anterior 
cruciate ligament and the posterior cruciate ligament to be 
intact, it did not negate the direct visual finding during 
the arthroscopic surgery in 1992.  The physician further 
noted that arthroscopy in October 1991 showed a chronic, 
right anterior cruciate ligament tear and osteomalacia of the 
right medial femoral condyle.  The physician also noted that 
it was well documented in multiple clinic notes that the 
veteran had a reverse pivot shift test, crepitus, 
posteromedial instability, knee pain, and giving way.

In a July 1998 letter, a Physician's Assistant with the Ogden 
Medical Clinic reported that the veteran had been receiving 
treatment at that facility for approximately four years for 
"severe" knee problems.  

A fee-basis VA examination report dated in August 1998 shows 
that the veteran's knees were negative for swelling and that 
they flexed to 130 degrees.  However, both knees demonstrated 
three millimeters of anterior displacement of the tibia on 
the femur and the examiner noted that the laxity could be the 
result of loss of medial joint space due to the 
osteoarthritis and the varus deformities of the veteran's 
knees due to the medial compartment wear.  When the veteran 
flexed and extended his knees, there was probably crepitus in 
both knees and the veteran complained of some soreness in the 
patellofemoral joint.  The conclusions were bilateral 
osteoarthritis in the medial compartments, patellofemoral 
arthritis with the right knee worse than the left, and side-
to-side laxity.  The examiner specifically commented that the 
veteran seemed to be very symptomatic and having a great deal 
of difficulty with his knees.  

As a result, the Board finds that the symptoms associated 
with his right and left knee disabilities are appropriately 
characterized as severe in nature.  Therefore, 30 percent 
evaluations are warranted for the veteran's right and left 
knee disabilities under Code 5257.  The Board notes that 30 
percent is the maximum evaluation assignable under this code.

The Board finds that evaluations in excess of 30 percent are 
not warranted for the veteran's right and left knee 
disabilities under Diagnostic Code 5003, as the August 1998 
VA examination report shows that the range of motion for both 
of his knees was from 1 to 130 degrees.

The Board notes that Diagnostic Code 5256 is not applicable 
to this case as there has been no showing or finding of 
ankylosis relative to either of the veteran's knees.  
Evaluations in excess of 30 percent are likewise 
inappropriate under Code 5260, as 30 percent is the maximum 
evaluation assignable under this code.

Evaluations in excess of 30 percent are not warranted for the 
veteran's right and left knee disabilities under Diagnostic 
Code 5261.  A 40 percent evaluation under this code requires 
that the knee extensions be limited to 30 degrees.  This is 
not demonstrated by the evidence in this case.  Specifically, 
as noted earlier, the August 1998 VA examination report shows 
that the range of motion for both of his knees was from 1 to 
130 degrees.  Thus, neither knee has been shown to be limited 
to at least 30 degrees of extension.

In addition, evaluations in excess of 30 percent are not 
warranted for the veteran's right and left knee disabilities 
under Diagnostic Code 5262.  Increased evaluations under this 
code require the evidence to show that he has nonunion 
relative to his tibias and fibulas when there is loose motion 
requiring a brace.  In this case, the evidence presents no 
report or finding of nonunion relative to either tibia or 
fibula of the veteran's knees.  In addition, the August 1998 
VA examination report shows he does not require the use of 
any walking aide.  

The RO held that these issues do not present such exceptional 
or unusual disability pictures as to warrant extraschedular 
ratings under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2000).  The Board concurs with the RO as to this matter.  
The evidence shows that the veteran has not been hospitalized 
frequently for his right or left knee disability.  In 
addition, the evidence shows that neither knee disability 
causes marked interference with employment.  Thus, the Board 
finds that the evidence reflects that the overall disability 
picture does not rise to a level that would warrant assigning 
his right and left knee disabilities evaluations in excess of 
30 percent.  38 C.F.R. § 3.321(b)(1).

The Board has considered whether the veteran is entitled to 
evaluations in excess of 30 percent based on his complaints 
of pain and functional limitation.  However, the 30 percent 
evaluation provided for in Diagnostic Code 5257 specifically 
encompasses dysfunction due to pain or functional limitation 
due to instability.  As such, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are not applicable in this instance.  See 
Johnson, 9 Vet. App. at 7; Hicks v. Brown, 8 Vet. App. 417, 
420-21 (1995).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but no section provides a 
basis on which to assign disability evaluations greater than 
the ones set forth above.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102 (2000).  Therefore, the Board is unable to 
identify a reasonable basis for granting increased 
evaluations for the veteran's right or left knee disabilities 
under any one of the Diagnostic Codes cited above.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

The Board has also considered whether the veteran is entitled 
to separate disability ratings for the arthritis in his 
knees.  The General Counsel for VA, in a precedent opinion 
dated July 1, 1997, (VAOPGCPREC 23-97) held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  When the 
knee disorder is already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion which at 
least meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In this case, the August 1998 VA examination report shows 
that the range of motion for both of the veteran's knees was 
from 1 to 130 degrees.  Normal range of motion of the knee is 
from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2000).  The veteran's limited range of motion does not meet 
the criteria for a zero percent rating under Diagnostic Code 
5260 or Diagnostic Code 5261.  Nevertheless, the Court has 
held that "painful motion of a major joint" caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.  Lichtenfels v Derwinski, 1 Vet. App. 
484, 488 (1991).  Accordingly, because the August 1998 VA 
examination report reflects that the veteran has degenerative 
changes in his knees, and because this report also includes 
objective evidence of bilateral knee pain, the Board holds 
that the degenerative arthritis in each of the veteran's 
knees warrants separate 10 percent ratings under Diagnostic 
Code 5003.

II.  Extension of Temporary Total Disability Rating Under 
§ 4.30

A.  Law and Regulations  

Under 38 C.F.R. § 4.30, a total disability rating will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted under 
paragraph (a) (1), (2) or (3) of this section effective the 
date of hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge or 
outpatient release.

Total ratings will be assigned if treatment of a service-
connected disability resulted in:
(1)	Surgery necessitating at least one 
month of convalescence.

(2)	Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization of 
one major joint or more, application of a 
body cast, or the necessity for house 
confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited).

(3)	Immobilization by cast, without 
surgery, of one major joint or more.

38 C.F.R. § 4.30(a).

A reduction in the total rating will not be subject to 
§ 3.105(e) of this chapter.  The total rating will be 
followed by an open rating reflecting the appropriate 
schedular evaluation; where the evidence is inadequate to 
assign the schedular evaluation, a physical examination will 
be scheduled prior to the end of the total rating period.

A total rating may be extended as follows:

(1)	Extensions of 1, 2 or 3 months 
beyond the initial 3 months may be made 
under paragraph (a) (1), (2) or (3) of 
this section.

(2)	Extensions of 1 or more months up to 
6 months beyond the initial 6 months 
period may be made under paragraph (a) 
(2) or (3) of this section.

38 C.F.R. § 4.30(b).

B.  Analysis  

As a preliminary matter, the Board is satisfied that all 
relevant, available evidence is on file and that the 
statutory duty to assist the veteran in the development of 
evidence relevant to this claim has been satisfied.  See 
VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107).  The veteran has 
not identified evidence necessary for adjudication of this 
claim which the RO has not requested.  The RO, through 
various correspondences, has informed the veteran of the 
evidence necessary to support his claim.

After careful consideration of the evidence, the Board 
concludes that the veteran is not entitled to an extension of 
a temporary total convalescent disability rating for his 
residuals of a ruptured right Achilles tendon beyond January 
31, 1997.  Private medical records from Dr. M. D., show that 
the veteran underwent a right Achilles tendon repair on 
September 30, 1996.  They also show that he tolerated the 
procedure well, that there were no complications, and that he 
returned a week later to have his stitches removed.  The 
remainder of the private medical records, as well as the VA 
outpatient treatment records, fail to disclose that he 
received any treatment for his residuals of a ruptured right 
Achilles.  Thus, the evidence does not show that the veteran 
required convalescence for his residuals of a ruptured right 
Achilles tendon subsequent to January 31, 1997.

The evidence also fails to show that the veteran's residuals 
of a ruptured right Achilles tendon were productive of severe 
postoperative residuals subsequent to January 31, 1997.  The 
February and May 1997 VA examination reports do not include 
any clinical findings which specifically pertain to residuals 
of a ruptured right Achilles tendon.  The August 1998 and 
October 1999 VA examination reports both show that the scar 
along his right Achilles tendon was well healed, and that the 
tenderness over this tendon was only minimal.  An examination 
report dated in December 1999 from Dr. M. D. shows that the 
veteran was assessed as having a status post right Achilles 
tendon repair with "a pretty good result."  It was noted 
that the veteran had totally given up basketball and was 
still "a little weak" on the right foot and had some mild 
pain in his Achilles tendon at the insertion into the heel.  
The veteran had returned to his job on light duty in January 
1997, and to full duty in April 1997.  The remainder of the 
VA and private medical records are negative for any clinical 
findings which specifically pertain to the residuals of a 
ruptured right Achilles tendon subsequent to January 31, 
1997.  Thus, the evidence does not show that the veteran's 
residuals of a ruptured right Achilles tendon were productive 
of severe symptoms such as incompletely healed surgical 
wounds, immobilization, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches subsequent to 
January 31, 1997.  Consequently, the evidence does not 
support an extension of a temporary total convalescent 
disability rating for the veteran's residuals of a ruptured 
right Achilles tendon beyond January 31, 1997.


ORDER

A 30 percent rating for subpatellar chondromalacia of the 
right knee with anterior cruciate tear is granted, subject to 
the law and regulations governing the payment of monetary 
awards.

A separate rating of 10 percent for right knee pain with 
arthritis is granted.

A 30 percent rating for subpatellar chondromalacia of the 
left knee is granted, subject to the law and regulations 
governing the payment of monetary awards.

A separate rating of 10 percent for left knee pain with 
arthritis is granted.

An extension beyond January 31, 1997, of a temporary total 
disability rating for purposes of convalescence under 
38 C.F.R. § 4.30 for residuals of a ruptured right Achilles 
tendon is denied.


REMAND

In regard to the issue of entitlement to an evaluation in 
excess of 10 percent for residuals of a ruptured right 
Achilles tendon from February 1, 1997, the Board observes 
that, while the veteran was most recently accorded a VA 
examination in October 1999, the purpose of this examination 
was to determine whether his residuals of a ruptured right 
Achilles tendon were caused, or aggravated by, his service-
connected knee disabilities.  As such, the veteran has not 
yet been afforded a VA examination to determine the severity 
of his now service-connected residuals of a ruptured right 
Achilles tendon.

The Board finds that a remand, to include another 
examination, is required so that VA can fulfill its duty to 
assist, the criteria of which were recently amended during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA.  Among other things, this 
law redefines the obligations of the VA with respect to the 
duty to assist.  This change in the law is applicable to all 
claims filed before the date of enactment and not yet final 
as of that date.

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a remand in this case is 
required for additional development in regard to the issue of 
the evaluation of the service-connected residuals of a 
ruptured right Achilles tendon, as well as for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  Holliday v. Principi, No. 99-
1788 (U.S. Vet. App. Feb. 22, 2001).

In light of the foregoing, this case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers who have treated 
him for residuals of a ruptured right 
Achilles tendon since February 1, 1997.  
After securing any necessary releases, 
the RO should obtain those records which 
are not already on file.

2.  Then, the veteran should be afforded 
a VA examination by an appropriate 
specialist to determine the nature and 
severity of his residuals of a ruptured 
right Achilles tendon.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  All necessary tests should 
be conducted and the results reported in 
detail.  The report of examination should 
include a detailed assessment of the 
severity of all manifestations of the 
veteran's residuals of a ruptured right 
Achilles tendon.  Following the 
examination, the examiner should provide 
a medical opinion on whether pain could 
significantly limit the functional 
ability of the veteran's right Achilles 
tendon during flare-ups or when it is 
used repeatedly over a period of time.  
See DeLuca, 8 Vet. App. at 206; 38 C.F.R. 
§§ 4.40, 4.45.  Any opinion expressed 
should be accompanied by supporting 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this REMAND.  If it is not, the RO 
should take corrective action.

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

5.  If this benefit remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
this claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to this 
issue.  An appropriate period of time 
should be allowed for response.

Thereafter, this case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals

 



